Citation Nr: 1105457	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for dental trauma for teeth 
other than teeth numbered 14, 15, and 19.  

2.  Entitlement to an increased rating in excess of 30 percent 
for pseudofolliculitis barbae (PFB).  


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2008, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  At his hearing, the Veteran specified 
that he was claiming service connection for dental trauma of 
additional teeth.  The issue relating to dental disabilities has 
been stated accordingly.  

The case was previously before the Board in October 2008.  At 
that time, it was remanded for further development of the 
evidence.  

The issue of increased rating in excess of 30 percent for PFB is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The Board notes that in a January 2011 letter, the Veteran raised 
the issue of his entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress disorder. 
This matter has not been developed or adjudicated by the RO and 
is referred to the RO for appropriate action.   


FINDING OF FACT

Service dental records show treatment for cavities and enamel 
bonding of several teeth, but no evidence of dental trauma of any 
tooth other than teeth numbered 14, 15, and 19.  


CONCLUSION OF LAW

Residuals of dental trauma for teeth other than teeth numbered 14, 
15, and 19, were neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  October 2005, August 2006, March 2007, October 2007, 
and November 2008 letters explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  The August 2006, March 2007, October 2007, and 
November 2008 letters also informed the Veteran of disability 
rating and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examinations pursuant to remand by the Board in 
August 2009, with addendum dated in July 2010.  The examination 
is adequate for rating purposes.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file, medical 
history and complaints, made clinical observations, and rendered 
the opinion requested by the Board.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.  

Service Connection for a Dental Disability

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran is claiming service connection for dental 
disabilities.  It is initially noted that service connection for 
dental trauma of teeth numbered 14 and 19 and pathological 
conditions of tooth numbered 15, was previously granted by the 
RO, most recently in a July 1992 rating decision.  Service 
connection for dental trauma of additional teeth has never been 
specifically denied.  In addition, service connection has been 
established for temporomandibular joint (TMJ) disease.  The 
Veteran is claiming service connection for additional teeth and, 
at his hearing before the undersigned in June 2008, he 
specifically stated that he was claiming service connection for 
dental trauma of additional teeth at the time he injured his TMJ 
during service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  As to each noncompensable service-
connected dental condition, a determination will be made as to 
whether it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

Review of the dental records found in the Veteran's STRs shows 
that the Veteran received treatment for cavities and enamel 
bonding of several teeth including teeth numbered 7, 8, and 9 and 
10; an ulcer opposite tooth numbered 6; treatment of tooth 
numbered 27; and treatment of teeth for which service connection 
has been established, numbered 14, 15, and 19.  Trauma relating 
to teeth other than 14, 15, or 19 was not demonstrated.  STRs 
show that the Veteran was treated for injury of the TMJ in a fall 
in August 1974.  Dental records show treatment for teeth numbered 
14, 15, and 19 in August and September 1974.  The Veteran has 
received VA dental treatment on an outpatient basis for many 
years and in August 2009 was examined by a VA dentist who noted 
that tooth numbered 8 was missing and replaced by a fixed partial 
denture and that teeth numbered 18 and 19 were missing and 
replaced by implant restoration.  In a July 2010 addendum, the VA 
examiner reviewed the Veteran's claims folder, including the 
STRs, and was unable to find evidence of treatment coincident 
with dental trauma for teeth other than 14, 15, and 19.  

As noted, the Veteran has been service connected for dental 
trauma of teeth numbered 14, 15, and 19.  He has received 
authorized dental treatment for dental trauma over the years.  
38 C.F.R. § 17.161 (c).  After review of the entire evidence of 
record, the Board can find no basis for service connection for 
dental trauma for additional teeth.  The Veteran testified that 
he believed that additional teeth should be service connected as 
being coincident with his TMJ injury in 1974, but the August 2009 
VA dental examiner found no evidence of dental trauma of any 
tooth other than those for which service connection has already 
been established.  Under these circumstances, service connection 
for dental trauma of teeth other than teeth numbered 14, 15 and 
19 is not warranted.  


ORDER

Service connection for dental trauma for teeth other than teeth 
numbered 14, 15, and 19, is denied.  


REMAND

As noted, the case was previously before the Board in October 
2008.  At that time, the issue relating to an increased rating 
for PFB was remanded for additional development.  That 
development included requesting the Veteran to identify all 
sources of treatment or evaluation for his skin disability from 
August 2007 and securing copies of those treatment records, and 
ordering an examination by an appropriate physician to determine 
the current severity of the Veteran's PFB.  The remand 
specifically stated that the claims folder should be made 
available for review by the examiner.  

Although the Veteran identified the medical care providers who 
treated his skin disability, copies of those records were not 
obtained.  The Veteran was examined for PFB by VA in April 2010, 
but it was not indicated that the claims folder was reviewed.  A 
remand by the Board "confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the issue of an increased rating for PFB, is 
REMANDED for the following action:

1.  The RO/AMC should contact the medical care 
providers that have been identified by the 
Veteran and request copies, for association with 
the claims folder, of any and all records of 
treatment that the Veteran has received for PFB 
since August 2007.  

2.  The RO/AMC should forward the Veteran's 
claims file to the April 2010 VA 
examiner/opinion provider for review and an 
addendum opinion. After review of the claims 
folder, the examiner should be requested to 
specifically indicate the percentage of the 
whole body and of exposed areas affected by the 
Veteran's PFB and note the type and frequency of 
any systemic or other therapy the Veteran has 
received for the disability.  The examiner 
should also note whether there is visible or 
palpable tissue loss and comment on whether the 
disability results in any gross distortion or 
asymmetry or any individual or paired set of 
facial features such as the nose, chin, 
forehead, eyes, ears, cheeks and lips.  Further 
the examiner should comment on whether the 
disability has resulted in disfigurement of the 
head, face, and neck characterized by any of the 
eight characteristics of disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(1).  If the VA provider is unavailable to offer 
the opinions sought, the Veteran's claims file 
should be forwarded to another appropriate VA 
examiner for the opinion sought.  The opinion-
provider should explain the rationale for the 
opinion given.  

3.  The RO/AMC should then readjudicate 
this matter.  If it remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
should afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


